Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 16/264397 has claims 1-20 pending.

Priority /Filing Date
This application is a continuation of U.S. Non-provisional Application 14/170,367 (US patent No. 10210312), filed January 31, 2014, which claims the benefit under 35 U.S.C. § 119(e) of U.S.  Provisional Application 61/760,162, filed February 3, 2013 and U.S. Provisional Application 61/771,850, filed March 2, 2013. 
.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated January 31, 2019 and July 25, 2019 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-8, 13-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being un-patentable over the claims of issued U.S. Patent No. 10210312.  

Claims 1-8, 13-15 of the instant application recite similar limitations of the mentioned claims in the below Table 1 of issued U.S. Patent No. 10210312 from the same inventor. 
Table 1
Instant application (16/264397) claims
US Patent No. 10210312
Similar limitation claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 8
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 4
Claim 13
Claim 1
Claim 14
Claim 8

Claim 8


For the purpose of illustration, only claim 1 of the instant application is compared with claim 1 of the US patent '312 in the following table (underlining is used to indicate conflicting limitations):

Table 2
Instant application (16/264397)
US Patent No. 10210312
Claim 1  A method comprising: receiving, at a computing system, identification of at least one drug; 
selecting, using the computing system, certain factors affecting exposure of an individual to the at least one drug, wherein the certain factors include a genotype and one or more of hospital incident data, adverse event data, medical coding data, or combinations thereof, wherein at least one of the certain factors comprises known factors for the individual and at least one of the certain factors comprises unknown factors for the individual; quantifying, using the computing system, an expected effect on metabolism of the drug by the individual due to the known factors and the unknown factors; 
generating, using the computing system, a numerical representation of risk based at least in part on the expected effect; ranking, using the computing system, the individual based on the numerical representation of risk relative to a patient population; and displaying, using the computing system, the numerical representation of risk and the ranking in an interaction report 














Claim 1 A method comprising: receiving, at a computing system, identification of at least one drug; 
selecting, using the computing system, 
certain factors affecting exposure of an individual to the at least one drug, wherein at least one of the factors comprises a genotype, 
wherein at least one of the certain factors are known factors for the individual and at least one of the certain factors are unknown 
factors for the individual; 


quantifying, using the computing system, a first expected effect on metabolism of the drug by the individual due to the known factors by identifying metabolic routes used by the at least one drug and summing an expected effect on metabolism of  the drug using each of the metabolic routes due to each of the known factors; compiling a matrix of expected effects by evaluating a 
plurality of interactions between the at least one drug, the genotype, each of the known factors, and each of the unknown factors; 
removing, from the matrix of expected effects, certain interactions from the plurality of interactions that are mild or result in no 
clinical effect, wherein the certain interactions are identified in part by comparing each of the plurality of interactions against a 
matrix of known adverse interactions and reaction severities stored in a memory; quantifying, using the computing system, a second expected
 effect on metabolism of the drug by the individual due to the known factors and the 
 effect comprises utilizing the matrix of expected effects and identifying multiple possible values of one of the unknown factors and summing 
an expected effect on metabolism of the drug using each of the multiple possible values, wherein quantifying the second expected effect further 
comprises weighting the expected effect on metabolism of the drug using each of the multiple possible values in accordance with a probability  of each of the multiple possible values being an actual value of the factor for the individual, wherein the certain factors include a phenotype  and wherein weighting the expected effect on metabolism of the drug using each of the multiple possible values in accordance with a probability of each of the multiple possible values being an actual value of the factor for the individual comprises using a matrix of probabilities of
generating, using the computing system, a numerical representation of risk based at least in part on the first expected 
effect and the second expected effect; and displaying, using the computing system, the numerical representation of risk in an interaction report, 
wherein the interaction report is tailored to one or more clinical practices.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of quantifying known and unknown risks of an adverse drug event in an individual based on various factors.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims mentioned in Table 1 of US Patent ‘312 to arrive at claims 1-8, 13-15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.


Claim Rejections - 35 USC § 112 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is  rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per claim 20, the term “the genotype codes” does not have sufficient antecedent basis in the claim. Also the claim language is indefinite since there is no connection between the genotype codes and the other elements of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1 and 14 recite:
“selecting, using the computing system, certain factors affecting exposure of an individual to the at least one drug, wherein the certain factors include a genotype and one or more of hospital incident data, adverse event data, medical coding data, or combinations thereof wherein at least one of the certain factors comprises known factors for the individual and at least one of the certain factors comprises unknown factors for the individual;”
“quantifying, using the computing system, an expected effect on metabolism of the
drug by the individual due to the known factors and the unknown factors;”
“generating, using the computing system, a numerical representation of risk based at least in part on the expected effect;”
“ranking, using the computing system, the individual based on the numerical representation of risk relative to a patient population;” 
all of the aforesaid steps are mental step.  Said limitations in claims 1 and 14 are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “using a computing system” and “non-transitory computer readable medium encoded with executable instructions” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claims 1 and 14 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of  “a computing system” or “a non-transitory computer readable medium encoded with executable instructions” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of 
“receiving, at a computing system, identification of at least one drug;” is a data gathering step and is an insignificant pre-solution activity.
Likewise 
“displaying, using the computing system, the numerical representation of risk and the ranking in an interaction report.”
is an insignificant post-solution activity.  As such these additional elements also do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of “receiving, at a computing system, identification of at least one drug;” and post-processing step of “displaying, using the computing system, the numerical representation of risk and the ranking in an interaction report” are categorized as insignificant extra solution activity under 2106.05(g).  Claims 1 and 14 only recite “a computing system” and “a non-transitory computer readable medium encoded with executable instructions” perform the method steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and 
	The dependent claims 2-7, 13, 15  recite additional steps of identifying and quantifying genotypes, phenotypes and expected effect on metabolism, advising genetic testing based on numerical representations of risks etc. all these activities are  mental process.  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-7, 13, 15 are also not patent eligible.
	The dependent claims 8-12, 16-20 recite the step of displaying aggregate risk data, unmanaged interaction risk data over time etc. which are an additional step of a post processing step which is categorized as insignificant extra solution activity under 2106.05(g).    As these claims recite additional steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 8-12, 16-20 are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-5, 9-10, 12, 14, 16-17 and  19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruns et al. hereinafter Bruns (Pub. No.: US 2011/0082867 A1), in view of Ruano et al. hereafter Ruano (Patent No.: US 7,747,392 B2).

  Regarding Claim 1, Bruns discloses a method comprising:
receiving, at a computing system, identification of at least one drug (Bruns: [0154], [0072]: Patient Substance Profile form allows the user to enter the patient's prescription Drugs, Over the Counter medications, Foods, Nutrients and other substances that they are consuming-Note that the embodiment include computer system [0015]);
selecting, using the computing system, certain factors affecting exposure of an individual to the at least one drug, wherein at least one of the factors comprises individual (Bruns: [0155], [0064]- [0070]: one or more of the substances identified in the patient profile, the system determines which genes interact with, are effected by, or are otherwise associated with the substance-Note the different gene variants; Also see Figure 3-item 308: Side effect, interactions, dosing, warning, citations etc; [0104]-[0110]: genetic phenotype);
quantifying, using the computing system, an expected effect on metabolism of the drug by the individual due to the known factors and the unknown factors effect (Bruns: Figure 4-item 415, , [0159]-[0163]: Note the weighing process- Ultra Rapid Metabolizer and Hyperlnducer genetic variations are weighed with negative numbers; Intermediate and Poor Metabolizers genetic variations are weighted with positive numbers);
 (Bruns: [0169]: Numerical Weighing of Drug Interactions and Gene Variants-Note that the numerical representations is based on risk factor of different categories); 
displaying, using the computing system, the numerical representation of risk and the ranking in an interaction report (Bruns: [0064], [0127]-133]: patient-specific drug interaction report- Note that Each interaction is displayed as a link that, when clicked on, takes the user to an interaction report containing details about the interactions such as Medical warnings etc. -tailored to clinical practices; Also see [0087]-[0089]: Interactive display).
Although Bruns  discloses a genetic phenotype (Bruns: [0104]-[0110])  Bruns does not explicitly disclose 
A genotype; and 
ranking, using the computing system, the individual based on the numerical representation of risk relative to a patient population;
Ruano discloses 
A genotype (Ruano: Figure 2: Each square is a genotype for a person for one of the SNPs in the ensemble; Alse see column 4 lines 60 -65); and
ranking, using the computing system, the individual based on the numerical representation of risk relative to a patient population (Ruano: Figure 2 -(Figs 2a and 2b): 2a shows a 40 SNP 30 ensemble (represented as one per row) for 40 individuals (represented as one per column…… FIG. 2b shows a percentile ranking of a test individual Cl's predicted physical response against the distribution of SNP marker ensembles of the ref- 45 reference population (i.e. Multi-Gene SNP Ensemble places test individual C1 at 86th percentile risk rating); Also see Table 4, Table 5 and column 15 lines 27-43).
Bruns and Ruano are analogous art because they are from the same field of endeavor. They both relate to drug interactions and optimize and individualize medication.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above patient-specific gene variant identification model, as taught by Bruns, and incorporating the use of physiogenomic methods in the model, as taught by Ruano.
One of ordinary skill in the art would have been motivated to do this modification in order to compare the genetic markers of the individual to the physiogenomic database and convey to the individual an appropriate treatment intervention, as suggested by Ruano (Ruano: abstract).

Regarding Claim 14, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding Claim 2, the combinations of Bruns and Ruano further discloses the method of claim 1, wherein the certain factors further comprise a patient phenotype, liver function, kidney function, gender, weight, age, ethnicity, or combinations thereof (Bruns: [0075]: patient's phenotypic information; patient demographic information).

Regarding Claim 3, the combinations of Bruns and Ruano further discloses the method of claim 1, wherein quantifying the expected effect on metabolism comprises identifying a (Bruns: Figure 7,  [0168], [0181]: metabolic pathway).

Regarding Claim 4, the combinations of Bruns and Ruano further discloses the method of claim l, wherein the known factors include the genotype (Bruns: [0104]-[0110]: genetic phenotype; Ruano: Figure 2).
Motivation to combine Bruns and Ruano is the same as in Claim 1.

Regarding Claim 5, the combinations of Bruns and Ruano further discloses the method of claim l, wherein the unknown factors include the genotype (Bruns: [0104]-[0110]: genetic phenotype; Ruano: Figure 2).
Motivation to combine Bruns and Ruano is the same as in Claim 1.

Regarding Claim 9, the combinations of Bruns and Ruano further discloses the method of claim 1, further comprising displaying, using the computing system, aggregate risk data representative of the patient population (Bruns: [0173], [0174]: Numerical Weighing of Drug Interactions and Gene Variants; [0104]-[0110]: genetic phenotype).

Regarding Claim 16, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings.

Regarding Claim 10, the combinations of Bruns and Ruano further discloses the method of claim 9, wherein the aggregate risk data is displayed, using the computing system, in an (Bruns: [0126]-[0134], [0173]-181]).

Regarding Claim 17, the claim recites the same substantive limitations as claim 10 and is rejected using the same teachings.

Regarding Claim 12, the combinations of Bruns, and Ruano discloses the method of claim 10, further comprising displaying, using the computing system, a change in unmanaged interaction risk over time (Bruns: Figure 3, [0089]-[0098]).

Regarding Claim 19, the claim recites the same substantive limitations as claim 12 and is rejected using the same teachings.

8.	Claims 6-8, 11, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruns et al. hereinafter Bruns (Pub. No.: US 2011/0082867 A1), in view of Ruano et al. hereafter Ruano (Patent No.: US 7,747,392 B2), further in view of Colby et al. hereafter Colby (Pub. No.: US 2009/0299645 A1).

Regarding Claim 6, the combinations of Bruns and Ruano discloses the method of claim 5, further comprising generating, using the computing system, a second numerical representation of risk (Bruns: [0169]: Numerical Weighing of Drug Interactions and Gene Variants; [0104]-[0110]: genetic phenotype; Ruano: Figure 2).
Bruns and/or Ruano however, doesnot explicitly disclose prospective genetic testing for the individual to determine the genotype.
Colby discloses prospective genetic testing for the individual to determine the genotype (Colby: Figure 6 paragraph [0418]: Column 2= Genotype=identifies the specific genotype detected during genetic testing for each of the genetic variants in column 1);
Bruns, Ruano and Colby are analogous art because they are from the same field of endeavor. All of them relate to genetics and drug interactions.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above patient-specific gene variant identification model, as taught by the combinations of  Bruns and Ruano, and incorporating the use of genetic testing in the model, as taught by Colby.
One of ordinary skill in the art would have been motivated to do this modification in order to determining genetic health scores for specific phenotypes, such as diseases, disorders, traits, and conditions, as well as for organ systems, for certain medical specialties, and for overall health, as suggested by Colby (Colby: abstract).

Regarding Claim 7, the combinations of Bruns and Ruano discloses the method of claim 1. The combinations further discloses using the computing system determining a numerical representation of risk wherein the numerical representation of risk is clinically validated (Bruns: Figure 7: Drug XYZ has more than one metabolic pathway and requires careful assessment of the clinical response of patient in consideration of abnormal phenotypic expression; Also see [0168], [0169]: Numerical Weighing of Drug Interactions and Gene Variants).
However, the combinations of Bruns and Ruano do not explicitly discloses 
Whether genetic testing is advised based on the numerical representation of risk.
Colby discloses Whether genetic testing is advised based on the numerical representation of risk (Colby: Figure 6, Figure 7, Figure 8, paragraphs [0418], [0419], [0420], [0643], [0644], [0645]).
Bruns, Ruano and Colby are analogous art because they are from the same field of endeavor. All of them relate to genetics and drug interactions.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above patient-specific gene variant identification model, as taught by the combinations of  Bruns and Ruano, and incorporating the use of genetic testing in the model, as taught by Colby.
One of ordinary skill in the art would have been motivated to do this modification in order to determining genetic health scores for specific phenotypes, such as diseases, disorders, traits, and conditions, as well as for organ systems, for certain medical specialties, and for overall health, as suggested by Colby (Colby: abstract).

Regarding Claim 15, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Bruns, Ruano and Colby discloses the method of claim 7, further comprising displaying, using the computing system, a graphical indicator that genetic testing is advised (Colby: Figure 12, paragraphs [0418], [0419], [0424]).
Motivation to combine Bruns, Ruano and Colby is the same as Claim 7.

Regarding Claim 11, the combinations of Bruns and Ruano the method of claim 9.
The combinations, however does not explicitly discloses 
wherein the aggregate risk data is displayed, using the computing system, in a genetic testing recommendation chart segmented based on whether additional genetic testing is recommended.
Colby discloses wherein the aggregate risk data is displayed, using the computing system, in a genetic testing recommendation chart segmented based on whether additional genetic testing is recommended (Colby: Figure 10 , [0422].
Bruns, Ruano and Colby are analogous art because they are from the same field of endeavor. All of them relate to genetics and drug interactions.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above patient-specific gene variant identification model, as taught by the combinations of  Bruns and Ruano, and incorporating the use of genetic testing in the model, as taught by Colby.
One of ordinary skill in the art would have been motivated to do this modification in order to determining genetic health scores for specific phenotypes, such as diseases, disorders, traits, and conditions, as well as for organ systems, for certain medical specialties, and for overall health, as suggested by Colby (Colby: abstract).

Regarding Claim 18, the claim recites the same substantive limitations as claim 11 and is rejected using the same teachings.

9.	Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruns et al. hereinafter Bruns (Pub. No.: US 2011/0082867 A1), in view of Ruano et al. hereafter Ruano (Patent No.: US 7,747,392 B2), further in view of Glauser et al. hereafter Glauser (Pub. No.: US 2009/0171697 A1).

Regarding Claim 13, the combinations of Bruns, and Ruano discloses the method of claim 1.
However the combination do not explicitly discloses  
wherein quantifying the expected effect on metabolism of the drug comprises compiling a matrix of expected effects by evaluating a plurality of interactions between the at least one drug and the certain factors.
Glaucer discloses wherein quantifying the expected effect on metabolism of the drug comprises compiling a matrix of expected effects by evaluating a plurality of interactions between the at least one drug and the certain factors (Glaucer: Figure 3, [0150], [0151]: disease matrix:- note the "Basic pharmacology" category and has a wide variance of matrix values or scores depending upon the proposed drug or treatment- Also note the "Genetic factors" category).

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above patient-specific gene variant identification system, as taught by the combinations Bruns and Ruano, and incorporating the use of pharmacokinetic (PK) and pharmacodynamic (PD) models of inter-patient variability, as taught by Glauser.
One of ordinary skill in the art would have been motivated to do this modification in order to generate a dosage regimen recommendation for a compound of interest for an individual patient, as suggested by Glauser (Glauser: abstract).

Regarding Claim 20, the combinations of Bruns, and Ruano discloses the non-transitory computer readable medium of claim 14.
However the combination do not explicitly discloses  
a drug metabolizing enzyme, a glucuronosyltransferase enzyme, or a transporter protein.
Glaucer discloses a drug metabolizing enzyme, a glucuronosyltransferase enzyme, or a transporter protein (Glaucer: [0071], [0073]).
Bruns, Ruano and Glauser are analogous art because they are from the same field of endeavor. All of them relate to drug interactions and optimize and individualize medication dosage.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above patient-specific gene variant identification system, as 
One of ordinary skill in the art would have been motivated to do this modification in order to generate a dosage regimen recommendation for a compound of interest for an individual patient, as suggested by Glauser (Glauser: abstract).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Obach et al. (The Utility of in Vitro Cytochrome P450 Inhibition Data in the Prediction of Drug-Drug Interactions, 2006, The American Society for Pharmacology and Experimental Therapeutics, pp 336-348) examines the accuracy of in vitro inhibition parameters in scaling to in vivo drug-drug interactions (DDI) for over 40 drugs using seven human P450-selective marker activities in pooled human liver microsomes.
Elizabeth McPherson (Genetic Diagnosis and Testing in Clinical Practice, 2006, Clinical Medicine & Research, pp 123-129) teaches diagnostic and predictive genetic testing that includes presymptomatic testing.
Galetin et al. (PREDICTION OF TIME-DEPENDENT CYP3A4 DRUG-DRUG INTERACTIONS: IMPACT OF ENZYME DEGRADATION, PARALLEL ELIMINATION PATHWAYS, AND INTESTINAL INHIBITION, 2006, The American Society for Pharmacology and Experimental Therapeutics, pp 166-175) presents 37 in vivo cases of irreversible inhibition, focusing on macrolides (erythromycin, clarithromycin, and azithromycin) and diltiazem as inhibitors.
Evans et al. (PHARMACOGENOMICS: The Inherited Basis for Interindividual Differences in Drug Response, 2001, Annual Reviews, pp 9-39) provides an overview of the current pharmacogenomics literature and offers insights for the potential impact of this field on the safe and effective use of medications.

11.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127